Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hooten (US 20110103558).
Regarding claim 1, Hooten teaches, a personal safety device (abstract and Fig. 1A, el. 10) comprising: 
a housing having a wireless communication device (Fig. 1A, el. 30 and Paragraph 20) coupled thereto (Fig. 1A); 
a non-triggering portion coupled to the housing (Fig. 1A, el. 15 and 16 and Paragraph 20); and 
a trigger portion coupled to the housing, wherein when the trigger portion is separable from the housing (Paragraph 20, 27-28 and Fig. 1A).
Regarding claim 2, Hooten teaches, wherein the wireless communication device is a wireless transceiver (Paragraph 31, 37-38).
Regarding claim 3, Hooten teaches, the trigger portion is a clasp structure (Fig.1A).
Regarding claim 9, Hooten teaches, wherein the non-triggering portion is not removable from the housing (Fig.1A, el. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten (US 20110103558) in view of Nolan (US 20160196736).
Regarding claim 4, Hooten teaches, the claimed device. 
Hooten does not teach wherein the trigger portion is a ball structure.
	Nolan teach personal protective device with ball structure.
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hooten with Nolan in order to allow different shape for the device to suite user’s needs and preference.
Regarding claim 19, see claim 4 rejection.
Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten (US 20110103558) in view of Brean (US).
Regarding claim 5, Hooten teaches, the claimed device. 
Hooten does not teach wherein the wireless communication device is configured to broadcast an identifier associated with the personal safety device.
	Brean in the same art of endeavor teaches broadcast an identifier associated with the personal safety device (abstract, Paragraph 27, 30-31). 	
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hooten with Brean in order to improve the system and ensure serving the right user in need. 
	Regarding claim 8, Hooten in view of Brean teaches, wherein the identifier is broadcast when the trigger portion is decoupled from the housing (Brean: Paragraph 27, 30-31).
	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten (US 20110103558) in view of Sterlinght (US 20190017294).
Regarding claim 6, Hooten teaches, the claimed device. 
Hooten teach wherein the housing is comprised of metal.
	Sterlinght teaches a wearable personal security device, wherein a strap which the user utilizes to wear the device, for example, as a watch, bracelet, or necklace, is made of a durable material, such as metal, polymers (Paragraph 138).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hooten with Sterlinght in order to improve the system and provide Very Durable stable wearable device.
Regarding claim 7, Hooten teaches, the claimed device. 
Hooten teach wherein the housing is comprised of metal.
	Sterlinght teaches a wearable personal security device, wherein the housing is comprised of a metal coated polymer (Paragraph 138).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hooten with Sterlinght in order to improve the system and provide Very Durable stable wearable device.
	Claims 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoman (US 20100330952) in view of Hooten (US 20110103558).
Regarding claim 10, Yeoman teaches, personal safety device (abstract) comprising: 
a metallic housing having a wireless transceiver coupled thereto (Paragraph 9, 34); 
a trigger portion removably coupled to the housing (Paragraph 10, 66); 
wherein the wireless transceiver is configured to broadcast an identifier associated with the personal safety device when the trigger portion is decoupled from the housing, and wherein the identifier is broadcast to a wireless device (Paragraph 12, 38, 66).
Yeoman does not teach a non-triggering portion permanently coupled to the housing.
Hooten teaches, a personal safety device (abstract and Fig. 1A, el. 10), a housing having a wireless communication device (Fig. 1A, el. 30 and Paragraph 20) coupled thereto (Fig. 1A); a non-triggering portion coupled to the housing (Fig. 1A, el. 15 and 16 and Paragraph 20); and 
a trigger portion coupled to the housing, wherein when the trigger portion is separable from the housing (Paragraph 20, 27-28 and Fig. 1A).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yeoman with Hooten in order to provide pendent that suits user and ensure initiate the emergency when needed. 
Regarding claim 11, Yeoman in view of Hooten teaches, wherein the metallic housing has a recess configured to receive the trigger portion (Hooten: Fig. 1A).
Regarding claim 12, Yeoman in view of Hooten teaches, wherein when the trigger portion and the housing are coupled, a switch is held in a monitor state (Hooten:  Col .4, lines 61-67: These allow a person or object to be automatically disconnected from the anchorage or some other object to which they are attached, if sufficient force or pressure is applied to the break-away mechanism. Any of a variety of breakaway-mechanisms, techniques and devices are known to those with skill in the art, including, by way of example, buckles, clasps, connectors, pressed attachments, perforated or scored materials, key switches. And Yeoman: Paragraph 10, 35).

Regarding claim 13, Yeoman in view of Hooten teaches, wherein when the trigger portion and the housing are decoupled, a switch is held in an alert state (Yeoman: Paragraph 10, 35, Hooten:  Col .4, lines 61-67).
Regarding claim 14, Yeoman in view of Hooten teaches, wherein a force required to decouple the trigger portion from the housing is selectable (Yeoman: Paragraph 10).
Regarding claim 15, Yeoman in view of Hooten teaches, wherein the identifier is broadcast to emergency services (Yeoman: Paragraph 67, 36).
Regarding claim 16, (see claim 10 rejection and Yeoman: Fig. 1).
Regarding claim 17, Yeoman in view of Hooten teaches, wherein the non-triggering portion and the trigger portion are coupled to opposing ends of the metallic housing (Hooten: Fig. 1A).
Regarding claim 18, Yeoman in view of Hooten teaches, wherein the metallic housing is configured to act as an antenna for the wireless transceiver (Yeoman: Paragraph 41).
Regarding claim 20, Yeoman in view of Hooten teaches, wherein the electronic device is preprogrammed to carry out an action once the identifier is received by the electronic device (Yeoman: Paragraph 49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652